Citation Nr: 1549304	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2004 rating decision earlier denied the Veteran's claim of service connection for prostate cancer; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  A June 2009 rating decision thereafter denied the Veteran's application to reopen his claim of service connection for prostate cancer and his claims of service connection for hypertension and anemia; he did not appeal that decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the June 2009 rating decision either does not relate to an unestablished fact necessary to substantiate the claims of service connection for prostate cancer, hypertension, and anemia or is cumulative of evidence of record at the time of the prior final decision.


CONCLUSIONS OF LAW

1.  The July 2004 and June 2009 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for prostate cancer.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309 (2015).

3.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309 (2015).

4.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for anemia.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VAs duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veterans service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that a letter dated in June 2011, before the December 201 rating decision, provided the claimant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and notice of the reason for the prior denial of the claims as required by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) even though such notice is no longer necessary.  See DVA Op. Gen. Counsel Prec. 6-2014 (Nov. 21, 2014).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records, including his service treatment records, his service personnel records, and his post-service records from Dr. Charles Moss, Dr. Billy Clowney, Colonial Family Practice, and the Columbia VA Medical Center.  See 38 U.S.C.A. § 5103A(b).   Additionally, in April 2012 the Social Security Administration (SSA) notified the RO that it did not have any records of the Veteran.  Furthermore, the record shows that the National Personnel Records Center (NPRC) in May 2004 notified VA that the Veteran did not have service in the Republic of Vietnam and in September 2013 that his records did not contain evidence of his having been exposure to herbicides while on active duty.

As to a medical opinion, VAs statutory duty to assist a claimant in the development of this previously finally denied claims by obtaining a medical opinion does not attach until the claims have been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the Veteran has not submitted new and material evidence here.  Therefore VA has no obligation to obtain medical opinions. 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the claims files, including the VBMS and Virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims 

The Veteran and his representative contend that the claimant's prostate cancer, hypertension, and anemia are due to his exposure to Agent Orange and/or other herbicides and chemicals that were on men, material, and aircraft that he came into contact with while serving at Fort Dix.  It is also requested that the Veteran be afforded the benefit of the doubt. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a July 2004 rating decision denied the Veteran's claim of service connection for prostate cancer and he did not appeal that denial.  Moreover, the record does not show that in the first post-decision year the Veteran filed with VA statements and medical evidence related to this disability.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the July 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Similarly, the record shows that a June 2009 rating decision denied the Veteran's application to reopen his claim of service connection for prostate cancer and his claims of service connection for hypertension and anemia.  Moreover, the record does not show that in the first post-service year the Veteran filed with VA statements and medical evidence related to any of these disabilities.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the June 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The June 2009 rating decision denied the Veteran's application to reopen his claim of service connection for prostate cancer and his claims of service connection for hypertension and anemia because, while the Veteran's post-service record continued to document his complaints and treatment for these disabilities, there was no evidence of in-service complaints and treatment for these disabilities, no evidence of the claimed conditions were caused by service, and no evidence of the Veteran having served in the Republic of Vietnam and therefore entitled to presumptive service connection for any of the claimed disabilities. 

Since this final June 2009 decision, VA and obtained and associated with the record on appeal additional post-service VA and private treatment records and VA has received written statements in support of the claims from the Veteran and his representative in which they assert his current disabilities are due to his exposure to Agent Orange and/or other herbicides and chemicals that were on men, material, and aircraft that he came into contact with while serving at Fort Dix.

As to the post-service VA and private treatment records, they show the Veteran's continued post-service complaints and treatment for prostate cancer, hypertension, and anemia which evidence was before VA at the time of the prior final denial of the claims.  As to the written statements from the Veteran and his representative, these statements amount to nothing more than their continued claims that the appellant's prostate cancer, hypertension, and anemia are due to his service which included exposure to Agent Orange and/or other herbicides and chemicals that were on men, material, and aircraft that he came into contact with while serving at Fort Dix.  These claims were, in substance, before VA when it last denied the claims.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran and his representative continue to claim that his post-service prostate cancer, hypertension, and anemia are due to his service which included his alleged exposure to Agent Orange and/or other herbicides and chemicals that were on men, material, and aircraft that he came into contact with while serving at Fort Dix is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  Because new and material evidence has been received, the appeal must be denied.


ORDER

The application to reopen a claim of entitlement to service connection for prostate cancer is denied.

The application to reopen a claim of entitlement to service connection for hypertension is denied.

The application to reopen a claim of entitlement to service connection for anemia is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


